200 F.3d 1053 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Terrance L. Davis,    Defendant-Appellant.
No. 99-2334
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 17, 1999Decided January 5, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 3:98CR30075--Jeanne E. Scott, Judge.
Before Eschbach, Easterbrook, and Rovner, Circuit  Judges.
Easterbrook, Circuit Judge.


1
As part of his guilty  plea to being a felon in possession of a firearm,  see 18 U.S.C. sec.922(g)(1), Terrance Davis  reserved the right to appeal from the denial of  his motion to suppress the weapon. See Fed. R.  Crim. P. 11(a)(2). Davis was the passenger in a  car that had been stopped to investigate the  possibility that the auto had been stolen. When  asked to get out of the car, Davis refused; his  eventual removal revealed two weapons. If the  stop was proper, then the officers had every  right to demand that Davis get out. Maryland v.  Wilson, 519 U.S. 408, 414-15 (1997); see also  Pennsylvania v. Mimms, 434 U.S. 106 (1977). Thus  the appeal turns on the question whether  reasonable suspicion supported the investigatory  stop. The less the intrusion, the less suspicion  is required to make the process "reasonable," see  United States v. Chaidez, 919 F.2d 1193, 1197-98  (7th Cir. 1990), and this would have been an  unintrusive stop had not the driver made such a  ruckus that he had to be handcuffed and the  passengers asked to emerge to assure the  officers' safety.


2
According to the stipulated facts, Officer  Carpenter of the Springfield, Illinois, police  had been assigned to investigate the theft of a  gold Saturn by the owner's 16-year-old son. When  Carpenter saw a gold Saturn being driven in  Springfield by a young man of the same race as  the thief he became intrigued. Some 6,000 gold  Saturns have been sold in Illinois in recent  years, so even though Springfield has less than  a hundredth of the state's population there are  bound to be gold Saturns on the streets, some of  them driven by young black men. But Carpenter saw  something extra, something that raised legitimate  suspicions: this gold Saturn lacked a license  plate. Changing license plates is a car thief's  standard precaution. Although the car had a  temporary sticker, of the kind the state issues  while an application for a new license plate is  pending, the sticker itself was unusual. Illinois  issues self-adhesive stickers that are applied to  the inside of the rear window. Yet this sticker  was torn and held in place with masking tape.  Perhaps it had been removed from the car for  which it had been issued and transferred to the  gold Saturn, an improper step to which a thief  might resort in order to conceal the absence of  good title (which is essential to obtain a  legitimate sticker or license plate). Moreover,  when Carpenter began to follow the Saturn, the  driver and passengers behaved in a manner that  the district court characterized as "furtive":  the driver changed lanes multiple times, and the  passengers stared back at the patrol car. So  Carpenter stopped the Saturn, which led to the  discovery of the guns. Cf. United States v.  Tipton, 3 F.3d 1119 (7th Cir. 1993) (stop proper  where temporary sticker was hard to read). It  turned out that the driver was 20 rather than 16  years old and that the car had not been stolen.  But this does not undercut the reasonableness of  the suspicion that led to the stop. Had  everything been on the up and up, the driver and  his passengers soon would have been back on the  road. But the occupants knew that they had  something to hide and ended up giving their  secret away.


3
Suppose residents of Springfield owned about a  hundred gold Saturns in May 1998, when this stop  occurred. Any given gold Saturn driven by a young  man thus was more likely than not to have been in  the hands of its owner (or an authorized driver).  Compare Michael O. Finkelstein & William B.  Fairley, A Bayesian Approach to Identification  Evidence, 83 Harv. L. Rev. 489 (1970), with  Laurence H. Tribe, Trial by Mathematics:  Precision and Ritual in the Legal Process, 84  Harv. L. Rev. 1329 (1971). See also Symposium,  Probability and Inference in the Law of Evidence,  66 B.U. L. Rev. 377 (1986). Cf. Branion v.  Gramly, 855 F.2d 1256 (7th Cir. 1988); Howard v.  Wal-Mart Stores, Inc., 160 F.3d 358 (7th Cir.  1998). But this gold Saturn stuck out: its driver  was the same race and from a distance appeared to  be the same age as the thief, and the lack of a  license plate, plus the temporary sticker with  signs of tampering and the furtive conduct, would  have prompted suspicion in the mind of a  reasonable officer. No more is necessary to stop  a car in order to verify that it has not been  stolen, and the events after the stop led  directly to the discovery of the evidence.  Carpenter acted with reasonable suspicion, so the  conviction is


4
Affirmed.